Citation Nr: 1342513	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability. 

2.  Entitlement to service connection for back strain. 

3.  Entitlement to service connection for right knee pain. 

4.  Entitlement to service connection for left knee pain. 

5.  Entitlement to service connection for right foot pain. 

6.  Entitlement to service connection for left foot pain. 

7.  Entitlement to service connection for residuals of a right foot fracture. 

8.  Entitlement to service connection for lupus. 

9.  Entitlement to service connection for genital pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.T.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran performed 76 days of active duty for training between December 29, 1995, and March 13, 1996.  He served 66 additional days of active duty for training from August 8 through October 10, 2006.  He completed 9 inactive duty training days between October 11, 2006, and September 13, 1997.  He performed active military service with the Regular U.S. Army from September 14, 1997, through April 15, 1999.  His service connection claims potentially stem from any duty period mentioned above. 

This appeal arises to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an August 2003 rating decision, the RO denied an application to reopen a claim for service connection for genital pain.  In an August 2004 statement of the case (SOC), the RO denied applications to reopen claims for service connection for back strain, a bilateral knee disability, a bilateral foot disability, residuals of a right foot fracture, and lupus.  In an October 2006 rating decision, the RO denied service connection for a respiratory disability. 

In April 2003, the Office of the Adjutant General, State of Texas, supplied the RO with evidence of the Veteran's military service periods.  The certified document supplied discloses that the Veteran performed 76 days of active duty for training between December 29, 1995, and March 13, 1996.  The document reflects that the Veteran also served for 66 additional days of active duty for training from August 8 through October 10, 2006.  A DD-214, issued for that same period, reflects 2 months and 5 days of continuous service from August 8 through October 10, 2006. 

Also, according to the certified document, the Veteran completed 9 inactive duty training days between October 11, 2006, and September 24, 1997, although the latter date should be September 13, 1997, because a more recent DD Form 214 reflects that he performed active military service with the Regular U.S. Army from September 14, 1997, through April 15, 1999. 

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In June 2010 the Board indicated that previously denied claims of entitlement to service connection for back strain, bilateral knee disability, bilateral foot disability, residuals of a right foot fracture, lupus, and genital pain must be reconsidered, noting that additional service records had been added to the record following the RO's denial of those claims.

In a July 2012 decision, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for a respiratory disability, back strain, right knee pain, left knee pain, right foot pain, left foot pain, right foot fracture, lupus and genital pain. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In its July 2012 remand, the Board determined that the Veteran should be examined to determine the nature and etiology of his claimed respiratory disability, back strain, right knee pain, left knee pain, right foot pain, left foot pain, right foot fracture, lupus and genital pain.

The Veteran was accordingly scheduled for VA examinations to take place on December 4, 2012.  However, notification for these examinations was sent to the Veteran's previous address.  Accordingly, the Veteran informed VA of his change of address and the VA examinations were rescheduled for February 14, 2013.  Prior to the scheduled VA examinations however, the Veteran informed the VA Medical Center that these examinations had to be canceled as he was currently incarcerated.  The Board notes that a June 2013 Bureau of Prisoners Social Security Administration Match indicated that the Veteran was incarcerated at the Navarro County Criminal Justice Center in Corsicana, Texas.

Although the Veteran is incarcerated, his incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. §5103A.  Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995). 

While VA does not have the authority under 38 U.S.C.A. §5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Id.  at 191. 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

Accordingly, as the July 2012 remand determined that the Veteran should be examined to determine the nature and etiology of his claimed disabilities, the Board finds efforts should be made to reschedule the Veteran for the VA examinations in accordance with the procedures for providing a VA examination for an incarcerated Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request the Veteran to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

The RO or AMC should make appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO or AMC should take all reasonable measures to schedule the Veteran for the examination requested below.  If the Veteran remains incarcerated, the RO or AMC should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examinations or if examinations at the prison is feasible.  See M21-1MR, Part III. iv.3.A.11.d.  

If that is not possible, the RO or AMC should address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.  If none of the options are feasible, the RO or AMC should fully explain why none of the examinations could be scheduled.  

In the event that the above examination is not conducted, documentation needs to be obtained which shows that notice scheduling the examination was sent to the address of incarceration and that the Veteran was not prevented from being examined due to his incarceration.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  If it is possible for the Veteran to be examined, schedule him for an examination with an appropriate clinician to determine the nature and etiology of any respiratory condition.  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report. 

4.  Concurrent with the action requested above, if it is possible for the Veteran to be examined, schedule him for an examination with an appropriate clinician to determine the nature and etiology of any spinal condition.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report. 

5.  Concurrent with the action requested above, if it is possible for the Veteran to be examined, schedule him for an examination with an appropriate clinician to determine the nature and etiology of both knees.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the knees, and offer a diagnosis.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report. 

6.  Concurrent with the action requested above, if it is possible for the Veteran to be examined, schedule him for an examination with an appropriate clinician to determine the nature and etiology of both feet.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the feet, and offer a diagnosis.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report. 

The physician should also examine the right foot for residuals of a claimed right 3rd metatarsal fracture.  The physician is asked to elicit a history of relevant symptoms from the Veteran, examine the right foot, and offer a diagnosis.  For any diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report. 

7.  Concurrent with the action requested above, if it is possible for the Veteran to be examined, schedule him for an examination with an appropriate clinician to determine the nature and etiology of lupus.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  If lupus or other pathology is found, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition arose during or was otherwise caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report. 

8.  Concurrent with the action requested above, if it is possible for the Veteran to be examined, schedule him for an examination with an appropriate clinician to determine the nature and etiology of the claimed genital pain.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  For any diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by or began during active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report. 

9.   Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



